Citation Nr: 0833716	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  04-41 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating greater than 20 
percent for diabetes mellitus. 

2.  Entitlement to a compensable evaluation for peripheral 
neuropathy of the right and left legs prior to January 13, 
2006, and an increased evaluation greater than 10 percent 
each thereafter. 

3.  Entitlement to service connection for arterial 
hypertension including as a result of exposure to herbicide 
and as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to December 
1971. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied an 
increased rating greater than 20 percent for diabetes 
mellitus and that granted service connection and 
noncompensable ratings for peripheral neuropathy of the right 
and left legs; and from a July 2004 rating decision of the RO 
that denied service connection for arterial hypertension. 

In July 2007, the RO granted an increased rating of 10 
percent each for peripheral neuropathy of the right and left 
legs.  


FINDINGS OF FACT

1.  The veteran's diabetes mellitus is managed with oral 
hypoglycemic medication and restricted diet prior to January 
2007 and with insulin and restricted diet thereafter.  The 
veteran does not require a restriction of activities and has 
not experienced episodes of ketoacidosis or hypoglycemic 
reactions.  

2.  The veteran's bilateral peripheral neuropathy of the 
lower legs is manifested by feelings of tiredness and 
heaviness in the legs, a loss of sensitivity in the ankles, 
and a stocking pattern loss of sensitivity in the lower legs 
prior to January 2006. 

3.  Starting in January 2006, the veteran experiences 
constant pain and tiredness, numbness, and cramping after 
extended walking.  There is decreased pinprick and vibration 
sense in the lower extremities with sensitivity completely 
absent at the ankles.  There is no muscle atrophy or 
requirement for support devices for ambulation. 

4.  The veteran's arterial hypertension first manifested many 
years after service and is not related to any aspect of 
service including exposure to herbicide or to service-
connected diabetes mellitus.  The disorder was not caused or 
aggravated by other service-connected disabilities.  


CONCLUSIONS OF LAW

1. The criteria for an increased rating greater than 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.119, 
Diagnostic Code 7913 (2007).

2.  The criteria for an initial rating for peripheral 
neuropathy of 10 percent for each leg prior to January 13, 
2006, and a 20 percent rating for each leg thereafter have 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.124a, Diagnostic Code 8520 (2007).  

3.  The criteria for service connection for arterial 
hypertension have not been met. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

With respect to the claims for service connection for 
peripheral neuropathy of the right and left legs, the RO 
provided notice in January 2003 that met the requirements 
except for the criteria for the assignment of a rating and 
effective date.  In Dingess, the Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  

With respect to the claim for service connection for arterial 
hypertension, the RO did not provide notice that met these 
requirements prior to the initial unfavorable decision in 
July 2004.  In correspondence in April 2005, the RO provided 
notice that met the requirements except that the notice did 
not provide information on the criteria for assignment of a 
rating or effective date.  However, the Board concludes that 
such error was harmless given that service connection is 
being denied, and hence no rating or effective date will be 
assigned with respect to this disorder.  

For the increased-compensation claim, § 5103(a) requires, at 
a minimum, that VA notify the claimant that, to substantiate 
a claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life. Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In this case, a notice provided in April 2005 was untimely 
and stated only that the veteran must provide evidence to 
show that his diabetes mellitus was more severe than is 
contemplated by the current rating.  Although the applicable 
diagnostic code does not require a special test measurement 
or result, the notice did not discuss the types of evidence 
that would be considered including that which showed the 
effect of the disease on his employment and daily life.  
Therefore, VA's duty to notify was not satisfied with respect 
to the increased rating claim.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  

The Board notes that the veteran has had service-connection 
and a total rating for a psychiatric disorder and was unable 
to sustain full time employment as a result of that disorder 
since 1975.  However, a VA medical examiner in 2006 noted 
that the veteran was able to work part time in a sales 
position.  The veteran submitted two statements in March 2007 
and another statement in May 2008 in which he indicated that 
he had been under treatment for diabetes for many years.  He 
did not discuss the impact of the disease or its treatment on 
his daily activities.  The veteran's representative submitted 
no substantive statements on behalf of his client.  

However, in examinations in February 2003 and January 2006 
and in outpatient treatment reports from June 2004 to 
September 2005, VA examiners have noted the veteran's answers 
to questions regarding the impact of his diabetes on his 
activities and diet.   In May 2008, the veteran's 
representative indicated that the veteran's appeal should be 
considered on the basis of the record at that time.  
Therefore the Board concludes that the failure to provide 
specific notice of the need for evidence showing the impact 
of diabetes on the veteran's employment and daily activates 
is harmless, that the presumption of prejudice has been 
rebutted, and that the error did not affect the essential 
fairness of the adjudication.  The veteran did report the 
impact on his activities to medical providers, and his 
representative indicated that the veteran's claim should be 
adjudicated based on this record.  Therefore, the Board 
concludes that the veteran and his representative had actual 
knowledge of the need to provide this information.  Moreover, 
in addition to the above, the RO provided a statement of the 
case in November 2004 with the criteria for diabetes 
mellitus.  Based on that notice and the other various notices 
provided by VA, the veteran is reasonably expected to 
understand what is required.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran served as a U.S. Army infantryman with combat 
service in the Republic of Vietnam from October 1970 to 
October 1971.  The veteran was awarded the Bronze Star Medal, 
Air Medal, and Combat Infantryman Badge.  He contends that 
his diabetes mellitus and peripheral neuropathy are more 
severe than are contemplated by the current ratings.  He 
contends that his arterial hypertension is secondary to 
diabetes or to exposure to herbicide in service.  

Diabetes Mellitus and Peripheral Neuropathy

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Since the veteran timely appealed the rating initially 
assigned for bilateral peripheral neuropathy, the Board must 
consider entitlement to "staged" ratings to compensate for 
times since filing the claim when the disabilities may have 
been more severe than at other times during the course of the 
appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  Where entitlement to compensation has already been 
established as for diabetes mellitus and an increase in the 
disability rating is at issue such as for diabetes, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).   However, staged 
ratings are still appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  
505 (2007).

Diabetes mellitus warrants a 10 percent rating if the disease 
is manageable by diet only.  A 20 percent rating is warranted 
if management of the disease requires insulin and restricted 
diet, or oral hypoglycemic agents and restricted diet.  A 40 
percent rating is warranted if management of the disease 
requires insulin, restricted diet, and regulation of 
activities.  A 60 percent rating is warranted if management 
of the disease requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or 
complications that would be compensable if separately 
evaluated.  Compensable complications are evaluated 
separately unless they are used to establish a rating of 60 
percent or higher.  38 C.F.R. § 4.119, Diagnostic Code 7913.  
Here, the veteran's complications of diabetes, specifically 
bilateral peripheral neuropathy, are separately compensable.  

Diseases of the peripheral nerves and their residuals are 
rated from 10 to 100 percent in proportion to the impairment 
of motor, sensory, or mental function.
Incomplete paralysis indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis, whether due to varied level of a nerve 
lesion or to partial regeneration.  When involvement is 
wholly sensory, the rating should be for a mild or at most 
moderate degree.  Ratings are for unilateral involvement.  In 
this case, the veteran's symptoms affect the areas below the 
knee.   For incomplete paralysis of the sciatic nerve, a 10 
percent rating is warranted for mild symptoms.  A 20 percent 
rating is warranted for moderate symptoms, a 30 percent 
rating for moderately severe symptoms, and a 60 percent 
rating for severe symptoms with marked muscular atrophy.  An 
80 percent rating is warranted for complete paralysis 
manifested by foot dangles or drops, no active movement 
possible below the knee, flexion of the knee weakened or 
(very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 
8520.  Other rating criteria are available for different 
peripheral nerves that affect the function of the foot, 
ankles, and lower legs.  38 C.F.R. § 4.124a, Diagnostic Codes 
8521-8525.  As the medical evidence of record does not 
indicate the specific lower extremity nerves affected by the 
veteran's disorder, the Board will apply the criteria for the 
sciatic nerve as it provides the highest available ratings 
for loss of sensation and function of the lower legs.  

In February 2003, a VA examiner noted a review of the medical 
records and that the veteran was first diagnosed with 
diabetes mellitus in 1988 when he sought treatment at a VA 
medical facility for tiredness, paresthesias, and numbness of 
both lower extremities.  At that time, he was prescribed diet 
restrictions and exercise with no medication.  However, in 
1990, the examiner noted that the veteran was started on oral 
hypoglycemic medication.  The examiner noted no history of 
ketoacidosis or hypoglycemic reactions.  At the time of his 
examination, he noted that the veteran continued a restricted 
diet and that an initial loss of weight had now stabilized.  
The veteran visited a diabetic care provider every three 
months and continued prescription oral medication.  There was 
no restriction of activities.  Another VA examiner noted the 
veteran's reports of tiredness, cramping, and numbness of the 
lower legs and feet when walking.  The veteran also reported 
a crawling sensation but no pain.  He reported that he lived 
alone and that his disorder did not interfere with daily 
activities other than the tired and heaviness feeling in his 
legs.  He was able to operate an automobile.  Sensory 
examination showed decreased pinpoint sensation with stocking 
distribution and loss of vibration sense in the ankles.  The 
veteran had a normal gait and did not use support devices.  
There was no atrophy or involuntary movement.  There were no 
deficits in the cranial nerves or upper extremities.  The 
examiner diagnosed bilateral peripheral neuropathy in the 
lower extremities with a symmetrical pattern.  

VA outpatient treatment records from June 2004 to September 
2005 showed regular primary care for his diabetic and 
peripheral neuropathy disorders with no changes in symptoms 
or treatment regimen.  

On January 13, 2006, and January 15, 2006, the same two VA 
examiners again noted a review of the claims file.  One 
examiner noted that the veteran continued to follow a 
restricted diet and used oral hypoglycemic medication.  The 
veteran did not use insulin and there were no episodes of 
ketoacidosis or hypoglycemic reactions.  He continued to 
visit his diabetic care provider every three months with no 
restriction of activities.  The veteran did not experience 
vision or renal dysfunction associated with diabetes.  The 
other examiner noted the veteran's reports of continued lower 
leg tiredness, cramping, and numbness but now with constant 
pain aggravated by walking.  The veteran reported that he was 
not restricted in his daily activities or his part time sales 
occupation except that he was unable to run or walk extended 
distances.  On examination, the examiner noted decreased 
pinprick and vibration sense in the lower extremities that 
was now completely absent at the ankles.  The loss of 
sensation was in stocking pattern.  There was no muscle 
dysfunction or atrophy.  A motor examination showed normal 
power and muscle tone.  Deep tendon reflexes were +one in the 
patellar region and absent at both Achillean region. The 
examiner diagnosed mild to moderate sensorimotor diabetic 
peripheral neuropathy with symptoms more severe than noted in 
the examination in 2003.  The examiner also diagnosed the 
disorder in the upper extremities for which the RO granted 
service connection and separate ratings, effective the date 
of this examination.  

In January 2007, a VA primary care report showed that the 
veteran was prescribed insulin.  There were no notations 
regarding the restriction of activities as part of the 
treatment regimen for diabetes. 

The Board concludes that an increased rating greater than 20 
percent for diabetes mellitus is not warranted for the entire 
period covered by this appeal.  The weight of competent 
medical evidence shows that the veteran's diabetes has been 
treated with oral hypoglycemic medication and restricted diet 
prior to January 2007, and with insulin and restricted diet 
thereafter.  He is monitored by a diabetic care provider 
every three months.  A higher rating is not warranted because 
he does not experience episodes of ketoacidosis or 
hypoglycemic reactions or require bi-weekly care by a 
diabetic care provider.  Limitations on his activities are 
associated with neuropathy of his lower extremities and are 
separately rated.   

The Board concludes that an initial rating of 10 percent each 
for peripheral neuropathy of the right and left lower 
extremities is warranted for the period of time covered by 
this appeal that is prior to January 13, 2006, and a staged 
rating of 20 percent for each leg thereafter.  Although the 
veteran reported cramping and a feeling of tiredness in his 
legs, clinical examiners since 2003 primarily observed 
sensory involvement.  Regulations provide that sensory 
involvement should be rated under the criteria for a mild or 
moderate degree.  In February 2003, an examiner noted 
decreased pinpoint sensation with stocking distribution and 
loss of vibration sense in the ankles.  The Board concludes 
that an initial rating of 10 percent for each leg is 
warranted because the loss of sensory perception was mild.  A 
higher rating for this time period is not warranted as there 
was no loss of muscle strength, or knee or foot deficits.

In January 2006, an examiner noted that the veteran's 
symptoms had become more severe.  Although the symptoms 
remained limited to sensory loss without atrophy, the veteran 
then experienced constant pain and an inability to run or 
walk extended distances.  Moreover, the examiner described 
the veteran's symptoms as mild to moderate in nature.  
Therefore, the Board will resolve all doubt in the veteran's 
favor and assign a 20 percent rating for each leg starting 
January 13, 2006.  A higher rating is not warranted because 
the Board has resolved all doubt in the veteran's favor in 
assigning a 20 percent disability rating for each leg and 
therefore moderately severe disability is not shown.  There 
is no loss of muscle function, and the veteran does not 
experience associated problems with the movement of his feet 
and knees.  Moreover, the veteran does not use support 
devices and is able to operate a motor vehicle. 

Further, the Board notes that there is also no indication 
that either diabetes or peripheral neuropathy of the lower 
extremities has necessitated frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board concludes 
that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Arterial Hypertension

The veteran contends that he experiences arterial 
hypertension that is related to exposure to herbicides in 
service or is secondary to diabetes mellitus.  

Service personnel records showed that the veteran served in 
the Republic of Vietnam in 1970 and 1971.  A veteran who 
served in the Republic of Vietnam between January 9, 1962, 
and May 7, 1975, is presumed to have been exposed to certain 
herbicide agents (e.g., Agent Orange) during such service, 
absent affirmative evidence to the contrary.  Service in the 
Republic of Vietnam includes service in other locations if 
the conditions of service involved duty or visitation in 
Vietnam.  38 U.S.C.A.§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  
Therefore, the Board concludes that the veteran is presumed 
to have been exposed to herbicides in service.  

Service connection based on herbicide exposure will be 
presumed for certain specified diseases that become manifest 
to a compensable degree within a specified period of time in 
the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R.
§§ 3.307(a)(6), 3.309(e).  The following diseases are 
associated with herbicide exposure for purposes of the 
presumption: chloracne or other acneform disease consistent 
with chloracne, Type II diabetes, Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and certain soft-
tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 
3.309(e).   Among those disorders claimed in this case, 
presumptive service connection is available for diabetes 
mellitus and peripheral neuropathy but not for hypertension.  

Claims based on Agent Orange exposure are unique in that 
entitlement is based on an analysis of scientific evidence, 
ordered by statute.  38 U.S.C.A. § 1116(b).  The Agent Orange 
Act of 1991 (in part) directed the Secretary of Veteran 
Affairs to enter into an agreement with the National Academy 
of Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure. 
 
Whenever the Secretary determines that a positive association 
exists between exposure of humans to an herbicide agent and a 
disease, the Secretary will publish regulations establishing 
presumptive service connection for that disease.  If the 
Secretary determines that a presumption of service connection 
is not warranted, he must publish a notice of that 
determination, including an explanation of the scientific 
basis for that determination.  The Secretary's determination 
must be based on consideration of NAS reports and all other 
sound medical and scientific information and analysis 
available to the Secretary.  See 38 U.S.C.A. § 1116(b)-(c).  
In response to five NAS reports (and a special interim 
report), the Secretary published notices of these 
determinations in January 1994, August 1996, November 1999, 
January 2001, June 2002, and May 2003.  

In March 2005, NAS published its sixth full report, entitled 
"Veterans and Agent Orange:  Update 2004" (Update 2004).  
Consistent with prior reports of NAS, Update 2004 again found 
that there was "sufficient evidence of an association" 
between herbicide exposure and five categories of diseases in 
veterans and "limited/suggestive evidence'' of an 
association between herbicide exposure and six other 
categories of diseases in veterans.  The presumptions of 
service connection for each of these diseases were discussed 
above. 

In June 2007, the Secretary of Veterans Affairs published 
determinations regarding these diseases, based on all 
available evidence in Update 2004 and prior NAS reports.  The 
Secretary reiterated that there is no positive association 
between exposure to herbicides and any other condition for 
which he has not specifically determined that a presumption 
of service connection is warranted including circulatory 
disorders such as hypertension.  See 72 Fed. Reg. 32,395 
(June 12, 2007).

In a May 21, 2008 letter, the Veterans Benefits 
Administration informed RO adjudicators that further 
scientific studies regarding a possible association between 
hypertension and exposure to herbicide were under review and 
directed the RO to suspend action on claims based on this 
association.  See VBA Fast Letter 08-14 (May 21, 2008).   The 
Secretary of Veterans Affairs and the Chairman of the Board 
of Veterans' Appeals have not issued orders to stay 
adjudication by the Board.  Furthermore, the RO had completed 
action on the veteran's claim and certified the appeal to the 
Board on May 14, 2008.  The RO informed the veteran of the 
suspension of action one day later on May 15, 2008.   
Therefore, the Board must adjudicate this appeal based on 
current regulations.  The Board concludes that presumptive 
service connection for hypertension as a consequence of 
exposure to herbicide is not warranted because the Secretary 
has determined that the weight of medical evidence shows that 
such a relationship does not exist. 

However, even if a veteran is not entitled to presumptive 
service connection for a disease claimed as secondary to 
herbicide exposure, VA must also consider the claim on a 
direct service-connection basis.  When a disease is first 
diagnosed after service but not within the applicable 
presumptive period, service connection may nonetheless be 
established by evidence demonstrating that the disease was in 
fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  VA must also consider whether hypertension 
is secondary to service-connected diabetes.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases may be presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service. 38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including hypertension).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Secondary service connection 
is permitted based on aggravation; compensation is payable 
for the degree of aggravation of a non-service-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  Establishing service 
connection on a secondary basis requires essentially evidence 
sufficient to show: (1) that a current disability exists; and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.

Service medical records are silent for any symptoms, 
diagnosis, or treatment for arterial or vascular 
hypertension.  In a December 1971 discharge physical 
examination, blood pressure was measured as 124/78 mm Hg, and 
the examiner noted no heart or vascular abnormalities.  The 
veteran reported that he experienced a pounding heart with 
anxiety since childhood, but the examiner did not diagnose a 
chronic organic disorder.  In September 1972, a VA examiner 
noted blood pressure as 120/78 mm Hg with no cardiovascular 
abnormalities.  

VA inpatient and outpatient medical records during the 1980s 
showed that the veteran received treatment for mental health 
disorders including symptoms of anxiety.  Blood pressure 
measurements were noted as high as 140/90 mm Hg.  However, 
there was no diagnosis of chronic hypertension or prescribed 
medication.  

In February 2003, a VA examiner noted a review of the medical 
records and that the veteran had been hypertensive since 1990 
and was prescribed oral medication since that time.  The 
examiner stated that there was no etiological relationship 
between the veteran's diabetes and hypertension because there 
was no evidence of a renal dysfunction that would be the 
basis for a relationship between the diseases.  

VA outpatient records from June 2004 to September 2005 showed 
diagnoses and on-going medication for arterial hypertension.  
Blood pressure measurements were recorded on at least six 
occasions since October 2006.  The highest measurement was 
161/79 mm Hg, and the most recent in January 2008 was 123/62 
mm Hg.  Examiners have described the veteran's hypertension 
as well controlled with no symptoms or diagnoses of 
cardiovascular disease.  In January 2007 and February 2008, 
examiners noted that the hypertension was well controlled.  

The Board concludes that service connection for arterial 
hypertension on a direct basis or as secondary to diabetes 
mellitus is not warranted.  There is no medical evidence of 
symptoms or diagnosis of chronic hypertension in service or 
within one year of service.  The first manifestation of 
borderline high blood pressure was in the 1980s, many years 
after service, and a chronic disease was not diagnosed until 
1990.  A VA examiner in 2003 reviewed the medical records and 
stated that there was no relationship between the veteran's 
hypertension and service-connected diabetes.  

The veteran has not received a VA compensation and pension 
examination for hypertension on the basis of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439 (1995); 38 
C.F.R. § 3.310.  The Board has considered whether such a VA 
examination is required in this case under the duty to assist 
provisions codified at 38 U.S.C.A. § 5103A(d) and by 
regulation found at 38 C.F.R. § 3.159(c)(4).  See McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  The duty to assist 
under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) is 
triggered when it is necessary to obtain an examination to 
make a decision in the case.  Factors to consider in 
determining whether an examination is necessary include 
whether there is evidence of a current disability, and 
whether there is evidence that the disability may be 
associated with the appellant's military service or 
aggravated by a service-connected disability but there is not 
sufficient medical evidence to make a decision on the claim. 
Id.

In this case, the veteran has been diagnosed with 
hypertension but there is no evidence that the disability 
first manifested until many years after service.  An examiner 
in February 2003 stated that there was no etiological 
relationship between the veteran's hypertension and diabetes.  
The veteran also has been granted service connection for 
schizophrenia and diabetic peripheral neuropathy.  In records 
of treatment for these disabilities, none of the medical 
examiners or care providers indicated that those disabilities 
aggravated hypertension.  VA outpatient treatment records 
showed that blood pressure measurements since a diagnosis in 
the 1990s were relatively stable.  Since 2007, the 
measurements fluctuated between 123/62 and 161/79 mm Hg with 
no deteriorating trend or significant change in medication.  
The veteran's hypertension has been evaluated as well 
controlled.  Therefore, the Board concludes that there is no 
indication suggesting that hypertension may have been 
aggravated by any other service-connected disability.  A VA 
compensation and pension examination for hypertension is not 
necessary to decide the claim.  

The weight of the credible evidence demonstrates that the 
veteran's current arterial hypertension first manifested many 
years after service and is not related to any aspect of 
service.  As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


	(CONTINUED ON NEXT PAGE)




ORDER

An increased rating greater than 20 percent for diabetes 
mellitus is denied. 

An initial rating of 10 percent each for peripheral 
neuropathy of each leg is granted for that period of time 
covered by this claim that is prior to January 15, 2006, and 
a staged rating of 20 percent for each leg is granted 
thereafter, subject to the legal criteria governing the 
payment of monetary benefits.

Service connection for arterial hypertension is denied. 



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


